     Case 5:20-cv-00152 Document 26 Filed on 02/03/21 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 03, 2021
                      UNITED STATES DISTRICT COURT                              Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                            LAREDO DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
       Plaintiff,                           §
                                            §
V.                                          §        CIVIL ACTION NO. 5:20-CV-152
                                            §
1.75 ACRES OF LAND, MORE OR                 §
LESS, SITUATED IN ZAPATA                    §
COUNTY, STATE OF TEXAS, ET AL.              §
                                            §
       Defendants.                          §

                                        ORDER
       Before the Court is Plaintiff’s Unopposed Motion of the United States of America
to Withdraw the Motion for Order of Immediate Possession. (Dkt. No. 25). In its motion,
the Government requests to withdraw its Motion for Order of Immediate Possession,
(Dkt. No. 10), without prejudice to refiling. The Government also requests that the Court
set a status conference after March 22, 2021 to discuss the status of this case.
       The instant motion addresses changes to the Government’s posture in this case in
light of President Biden’s recent Proclamation on the Termination of Emergency with
Respect to the Southern Border of the United States and Redirection of Funds Diverted
to Border Wall Construction, Proclamation No. 10142, 86 Fed. Reg. 7225 (Jan. 27, 2021).
In its motion, the Government states that it has not had an opportunity to develop its
plan to redirect funds and repurpose contracts as directed by the Proclamation. (Id. at 2).
The Government therefore requests to withdraw the pending motion for order of
immediate possession and apprise the Court of its updated posture once the mandated
sixty-day period has passed. (Id.). Plaintiff represents that Defendant does not oppose
the motion to withdraw. (Id.).
       Based on the foregoing, the Court GRANTS Plaintiff’s Unopposed Motion of the
United States of America to Withdraw the Motion for Order of Immediate Possession.
(Dkt. No. 25). Plaintiff’s Motion for Order of Immediate Possession, (Dkt. No. 10), is
DENIED due to its withdrawal without prejudice to refiling.
      Case 5:20-cv-00152 Document 26 Filed on 02/03/21 in TXSD Page 2 of 2




        The Court further SETS a telephonic status conference for March 30, 2021 at
9:00 a.m. Plaintiff’s counsel shall initiate the telephone conference call. When all parties
are joined in the call, the parties may reach the Court at (956) 790-1757. 1
        It is so ORDERED.
        SIGNED on February 3, 2021.



                                                           John A. Kazen
                                                           United States Magistrate Judge




         1 It is each attorney’s obligation to insure they have a clear telephone connection and that they can

communicate clearly with the Court during the hearing. To this end, each attorney should endeavor to be
on a landline telephone and not a cellular telephone. If any attorney has a poor telephone connection that
interferes with the Court’s ability to conduct the hearing, the Court may recess the hearing and order the
attorney with the poor telephone connection to attend the hearing in person at a future date.


2/2
